TERMINATION AGREEMENT

        THIS TERMINATION AGREEMENT (the “Termination Agreement”) is made this
10th day of February, 2005 by and among Blue River Bancshares, Inc. (“Blue
River”), Shelby County Bank (“Shelby County”), Heartland Bancshares, Inc.
(“Heartland”), and Heartland Community Bank (“Heartland Bank”). Blue River,
Shelby County, Heartland, and Heartland Bank are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.


W I T N E S S E T H:

        WHEREAS, Blue River, Shelby County, Heartland and Heartland Bank are
parties to that certain Agreement of Affiliation and Merger (the “Company Merger
Agreement”), dated as of August 31, 2004;

        WHEREAS, Shelby County and Heartland Bank are parties to that certain
Plan of Reorganization and Merger (the “Bank Merger Agreement”), dated as of
August 31, 2004;

        WHEREAS, Blue River and Heartland are parties to those certain
reciprocal Stock Option Agreements (the “Heartland Stock Option Agreement” and
the “Blue River Stock Option Agreement”), each dated as of August 31, 2004;

        WHEREAS, each member of the Board of Directors of Blue River is a party
to that certain Voting Agreement (the “Blue River Voting Agreement”), dated as
of August 31, 2004;

        WHEREAS, each member of the Board of Directors of Heartland is a party
to that certain Voting Agreement (the “Heartland Voting Agreement”), dated as of
August 31, 2004;

        WHEREAS, Blue River and certain shareholders of Heartland who are deemed
to be affiliates of Heartland are parties to those certain Affiliate Agreements
(each, an “Affiliate Agreement”, collectively, the “Affiliate Agreements”),
dated as of August 31, 2004;

        WHEREAS, Blue River, Heartland and certain persons identified as the
Breeden 13D Group are parties to that certain Confidentiality Agreement (the
“Confidentiality Agreement”), dated as of April 26, 2004; and

        WHEREAS, the Parties have agreed that the Company Merger Agreement, the
Bank Merger Agreement, the Heartland Stock Option Agreement, the Blue River
Stock Option Agreement, the Blue River Voting Agreement, the Heartland Voting
Agreement and the Affiliate Agreements should be terminated.

        NOW, THEREFORE, in consideration of the foregoing premises, the mutual
obligations herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

SECTION 1
TERMINATION OF AGREEMENTS

         1.01.         Termination of Company Merger Agreement.    Pursuant to
Section 9.01(a)(i) of the Company Merger Agreement, Blue River, Shelby County,
Heartland and Heartland Bank agree that, as of the date hereof, the Company
Merger Agreement shall be terminated and shall be of no further force or effect,
and there shall be no further obligations or restrictions on future activities
on the part of Blue River, Shelby County, Heartland, or Heartland Bank under the
Company Merger Agreement, except as provided in compliance with: (i) the
confidentiality provisions set forth in Section 6.10 and 7.09 of the Company
Merger Agreement; (ii) the payment of expenses set forth in Section 11.10 of the
Company Merger Agreement; and (iii) the payment of equal portions of certain
fees of Crowe Chizek and Company LLC, as set forth in a letter that the parties
have executed and delivered concurrently with this Termination Agreement. The
obligations described in subparts (i), (ii) and (iii) above shall survive the
termination of the Company Merger Agreement.

         1.02.         Termination of Bank Merger Agreement.    Shelby County
and Heartland Bank agree that, as of the date hereof, the Bank Merger Agreement
shall be terminated and shall be of no further force or effect, and there shall
be no further obligations or restrictions on future activities on the part of
Shelby County or Heartland thereunder.

         1.03.         Termination of Blue River Stock Option Agreement.    Blue
River hereby represents that, as of the date hereof, there has not been an
“Initial Triggering Event” (as defined in section 2(c) of the Blue River Stock
Option Agreement). Blue River and Heartland agree that, as of the date hereof:
(i) the termination of the Company Merger Agreement constitutes an “Exercise
Termination Event” (as defined in Section 2(b) of the Blue River Stock Option
Agreement); and (ii) the Blue River Stock Option Agreement shall be terminated
and shall be of no further force or effect, and there shall be no further
obligations or restrictions on future activities on the part of Blue River or
Heartland thereunder.

         1.04.        Termination of Heartland Stock Option
Agreement.    Heartland hereby represents that, as of the date hereof, there has
not been an “Initial Triggering Event” (as defined in section 2(c) of the
Heartland Stock Option Agreement). Blue River and Heartland agree that, as of
the date hereof: (i) the termination of the Company Merger Agreement constitutes
an “Exercise Termination Event” (as defined in Section 2(b) of the Heartland
Stock Option Agreement); and (ii) that the Heartland Stock Option Agreement
shall be terminated and shall be of no further force or effect, and there shall
be no further obligations or restrictions on future activities on the part of
Blue River or Heartland thereunder.

         1.05.         Termination of Blue River Voting Agreement.    Each of
the Parties agree that, as of the date hereof, by virtue of the termination of
the Company Merger Agreement, the Blue River Voting Agreement shall be
terminated and shall be of no further force or effect, and there shall be no
further obligations or restrictions on future activities on the part of any
person under the Blue River Voting Agreement.




2

         1.06.         Termination of Heartland Voting Agreement.    Each of the
Parties agree that, as of the date hereof, by virtue of the termination of the
Company Merger Agreement, the Heartland Voting Agreement shall be terminated and
shall be of no further force or effect, and there shall be no further
obligations or restrictions on future activities on the part of any person under
the Heartland Voting Agreement.

         1.07.         Termination of Affiliate Agreements.    Pursuant to
Section 3 of the Affiliate Agreements, the Affiliate Agreements shall
automatically terminate and be of no further force or effect upon the
termination of Company Merger Agreement pursuant to Section 9 thereof.
Accordingly, as of the date hereof, the Affiliate Agreements shall be terminated
and shall be of no further force or effect, and there shall be no further
obligations or restrictions on future activities on the part of any person under
the Affiliate Agreements.

         1.08.         Continued Effectiveness of Confidentiality
Agreement.    This Termination Agreement shall not affect the Confidentiality
Agreement, all of the terms and conditions of which shall remain and continue in
full force and effect.

SECTION 2
MUTUAL RELEASES

        Each Party hereby releases, relinquishes, and forever discharges each
other Party, and the shareholders, officers, directors, agents, employees,
advisors, attorneys and other representatives of each such other Party
(collectively, such persons being hereafter referred to as the “Released
Persons” of such other Party), from any and all claims, demands, actions, and
causes of action of any and every kind or character, known or unknown, suspected
or unsuspected, whether having arisen or hereafter to arise which such Party
ever had, now has, or claims to have, or hereafter can, shall, or may for any
reason have, against any other Party or its Released Persons arising out of any
matter or event occurring contemporaneously with or before the execution of this
Termination Agreement related to the Company Merger Agreement, the Bank Merger
Agreement, the Heartland Stock Option Agreement, the Blue River Stock Option
Agreement, the Blue River Voting Agreement, the Heartland Voting Agreement, or
the Affiliate Agreements (collectively, the “Agreements”), including but not
limited to any loss, expense, or detriment of any kind or character growing out
of or in any way connected with or in any way resulting from the acts, actions,
or omissions of any Party or its Released Persons related to the Agreements,
excepting only claims, demands, actions, and causes of action relating to the
obligations that specifically survive the termination of the Company Merger
Agreement under Section 1.01 of this Termination Agreement. Nothing contained in
this Section 2 is intended to release, relinquish, or discharge any Party from
any claim, demand, action, or cause of action arising from or relating to a
breach of this Termination Agreement, including, without limitation, the
representations made in Sections 1.03 and 1.04 hereof.

SECTION 3
MISCELLANEOUS

         3.01.         Binding Effect; Assignment.    This Termination Agreement
and the recitals hereof shall be binding upon and inure to the benefit of the
respective Parties hereto and their respective heirs, legatees, representatives,
successors and assigns; provided, however, that this Termination Agreement may
not be assigned by any Party hereto without the prior written consent of the
other Parties hereto.




3

         3.02.         Amendment; Modification.    This Termination Agreement
may be amended, modified or supplemented only by a written agreement executed by
the Parties hereto.

         3.03.         Notices.    All notices, requests and other
communications hereunder shall be in writing (which shall include telecopier
communication) and shall be deemed to have been duly given if delivered by hand
and receipted for, sent by certified United States Mail, return receipt
requested, first class postage pre-paid, delivered by overnight express
receipted delivery service or telecopied if confirmed immediately thereafter by
also mailing a copy of such notice, request or other communication by certified
United States Mail, return receipt requested, with first class postage pre-paid
as follows:

If to Blue River, Shelby County Bank or the Breeden 13D Group:

Blue River Bancshares, Inc.
29 E. Washington Street
Shelbyville, Indiana 46176
ATTN:  Russell Breeden, III,
Chairman and C.E.O.
Telephone:  (317) 398-9721
Telecopier:  (317) 392-6208
  to:

Krieg DeVault LLP
One Indiana Square, Suite 2800
Indianapolis, Indiana 46204-2017
ATTN:  Michael J. Messaglia, Esq.
Telephone:  (317) 238-6249
Telecopier:  (317) 636-1507



If to Heartland or Heartland Bank:

Heartland Bancshares, Inc.
420 North Morton Street
Franklin, Indiana 46131
ATTN:  Steven L. Bechman, President
Telephone:  (317) 738-3915
Telecopier:  (317) 736-5022
  with a copy (which shall not constitute notice) to:

Ice Miller
One American Square
Box 82001
Indianapolis, Indiana 46204-2017
ATTN:  Mark B. Barnes, Esq.
Telephone:  (317) 236-2456
Telecopier:  (317) 592-4868



or such substituted address or person as any of them have given to the other in
writing. All such notices, requests or other communications shall be effective:
(a) if delivered by hand, when delivered; (b) if mailed in the manner provided
herein, five (5) business days after deposit with the United States Postal
Service; (c) if delivered by overnight express delivery service, on the next
business day after deposit with such service; and (d) if by telecopier, on the
next business day if also confirmed by mail in the manner provided herein.




4

         3.04.         Headings.    The headings in this Termination Agreement
have been inserted solely for ease of reference and should not be considered in
the interpretation or construction of this Termination Agreement.

         3.05.         Severability.    In case any one or more of the
provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Termination
Agreement, but this Termination Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions (or portion thereof) had never
been contained herein.

         3.06.         Counterparts.    This Termination Agreement may be
executed in any number of counterparts, each of which shall be an original, but
such counterparts shall together constitute one and the same instrument.

         3.07.         Governing Law.    This Termination Agreement shall be
governed by and construed in accordance with the laws of the State of Indiana
and applicable federal laws, without regard to principles of conflicts of law.
The parties hereto hereby agree that all claims, actions, suits and proceedings
between the parties hereto relating to this Termination Agreement shall be
filed, tried and litigated only in the Circuit or Superior Courts of Marion
County, Indiana or the United States District Court for the Southern District of
Indiana – Southern Division. In connection with the foregoing, the Parties
hereto consent to the jurisdiction and venue of such courts and expressly waive
any claims or defenses of lack of personal jurisdiction of or proper venue by
such courts.

         3.08.         Entire Agreement.     This Termination Agreement
supersedes terminates and renders of no further force or effect all other prior
or contemporaneous understandings, commitments, representations, negotiations or
agreements, whether oral or written, among the parties hereto relating to the
matters contemplated herein and constitutes the entire agreement between the
parties hereto relating to the subject matter hereof. The Parties hereto agree
that each Party and its counsel reviewed and revised this Termination Agreement
and that the normal rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Termination Agreement.

         3.09.         Expenses.    Each Party shall pay its expenses related to
the preparation of this Termination Agreement.




5

IN WITNESS WHEREOF, the parties hereto have made and entered into this
Termination Agreement as of the day and year first written above.

  BLUE RIVER BANCSHARES, INC.


By:  /s/  Russell Breeden, III

--------------------------------------------------------------------------------

Russell Breeden, III, Chairman and
Chief Executive Officer


SHELBY COUNTY BANK


By:  /s/  Randy J. Collier

--------------------------------------------------------------------------------

Randy J. Collier, President


HEARTLAND BANCSHARES, INC.


By:  /s/  Steven L. Bechman

--------------------------------------------------------------------------------

Steven L. Bechman, President and
Chief Executive Officer


HEARTLAND COMMUNITY BANK


By:  /s/  Steven L. Bechman

--------------------------------------------------------------------------------

Steven L. Bechman, President and
Chief Executive Officer






6